 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MONICA K. LAM and DOUGLAS RING,                   No. 2:19-cv-00709-TLN-CKD PS
12                      Plaintiffs,
13          v.                                         ORDER
14   PENNY MAC, et al.,
15                      Defendants.
16

17          This action was referred to the undersigned pursuant to Local Rule 302(c)(21).

18   Calendared for hearing on February 5, 2020 is defendant Auction.com Inc.’s motion for judgment

19   on the pleadings. (ECF No. 65.) Plaintiffs did not file an opposition to the motion.

20          Local Rule 230(c) provides that opposition to the granting of a motion must be filed

21   fourteen days preceding the noticed hearing date. The Rule further provides that “[n]o party will

22   be entitled to be heard in opposition to a motion at oral arguments if written opposition to the

23   motion has not been timely filed by that party.” In addition, Local Rule 230(i) provides that

24   failure to appear may be deemed withdrawal of opposition to the motion or may result in

25   sanctions. Finally, Local Rule 110 provides that failure to comply with the Local Rules “may be

26   grounds for imposition of any and all sanctions authorized by statute or Rule or within the

27   inherent power of the Court.”

28          The court shall continue the hearing date for this motion to March 18, 2020.
                                                      1
 1            Plaintiffs are cautioned that failure to timely file an opposition to the motion identified

 2   above will be deemed a statement of non-opposition to the pending motions and may result in a

 3   recommendation that this action be dismissed as to that moving defendant. See Fed. R. Civ. P.

 4   41(b) (providing for dismissal of actions based on lack of prosecution).

 5            The court also issued an order on December 17, 2019 directing plaintiffs to show cause

 6   why the court should not recommend dismissal of Nations Direct Mortgage, LLC under Federal

 7   Rule of Civil Procedure 41 for want of prosecution. (ECF No. 64.) Plaintiffs are also ordered to

 8   respond to this order no later than March 4, 2020. Failure to do so will result in a

 9   recommendation that this defendant be dismissed under Rule 41.

10            Good cause appearing, IT IS HEREBY ORDERED that:

11            1. The hearing date of February 5, 2020 is vacated. Hearing on defendant Auction.com

12   Inc.’s motion for judgment on the pleadings (ECF No. 65) is continued to March 18, 2020 at

13   10:00 a.m. in courtroom no. 24.

14            2. Plaintiffs shall file an opposition, if any, to the motion for judgment on the pleadings

15   no later than March 4, 2020. Plaintiffs are cautioned that failure to file an opposition will be

16   deemed a statement of non-opposition and shall result in submission of the motion on the papers

17   and a recommendation that this action be dismissed as to Auction.com Inc. pursuant to Federal

18   Rule of Civil Procedure 41(b).

19            3. Reply, if any, shall be filed no later than March 11, 2020.

20            4. No later than March 4, 2020, plaintiffs shall show cause why the court should not
21   recommend dismissal of Nations Direct Mortgage, LLC under Federal Rule of Civil Procedure 41

22   for want of prosecution.

23   Dated: January 31, 2020
                                                        _____________________________________
24
                                                        CAROLYN K. DELANEY
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27

28   15 lam709.noopp

                                                        2
